DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending for examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 8, recites the limitation "the one or more unsafe evacuation path" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, 11-14, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wedig (Pub. No.: US 2014/0253317 A1).

Regarding claim 1, Wedig teaches a system (Abstract, Fig. 1 evacuation system 100) comprising: 
one or more detectors positioned at each of a plurality of evacuation paths inside a premises (Fig. 1 sensory nodes 105-120), the one or more detectors comprising: 
one or more sensors adapted to detect a parameter in an event of fire in the premises (Fig. 2 and para [0017], “In an illustrative embodiment, sensory nodes 105, 110, 115, and 120 can be configured to detect an evacuation condition.  The evacuation condition can be a fire, which may be detected by the presence of smoke and/or ”. Each sensory node 200 comprises of sensors 205 to detect fire); and 
a transmitter adapted to transmit measurements of the parameter to a user device (Fig. 2, transceiver 230,. Para [0035], “Transceiver 230 can include a transmitter for transmitting information and/or a receiver for receiving information.  As an example, transceiver 230 of sensory node 200 can receive status information, occupancy information, evacuation condition information, etc. from a first sensory node and forward the information to a second sensory node or to a decision node.”); and 
 	the user device (Fig. 1, decision node 125, Fig. 3, decision node 300) comprising:
a determination unit (Fig. 3 processor 330) adapted to determine one or more safe evacuation paths from the plurality of evacuation paths inside the premises based on the measurements received from the one or more detectors (para [0003], “An indication of an evacuation condition is received from the node.  One or more evacuation routes are determined based at least in part on the occupancy information.  An instruction is provided to the node to convey at least one of the one or more evacuation routes.”, and para [0036], “If multiple evacuation routes are used based on occupancy information or the fact that numerous safe evacuation routes exist, the evacuation ”, para [0046], “The one or more evacuation routes can also be determined based at least in part on the type of evacuation condition.  For example, in the event of a fire, all evacuation routes can utilize stairwells, doors, windows, etc.”. The system selects stairwell A and B as safe evacuation paths from a plurality of stairwells, doors and windows evacuation paths); and 
an interface adapted to display an indication of each of the one or more safe evacuation paths based on the determination (para [0036], “For example, the evacuation message may state "please exit to the left through stairwell A, or to the right through stairwell B." The display of warning unit 235 can be used to convey the evacuation message in textual form for deaf individuals or individuals with poor hearing.”).  

Regarding claim 2, Wedig teaches the system of claim 1, wherein the transmitter is adapted to transmit the measurements of the parameter to a control panel (para [0039], “Transceiver 320, which can be similar to ”. A first intermediate decision node is being interpreted as a control panel to relay detection data from a sensory node to another decision node).  

Regarding claim 3, Wedig teaches the system of claim 2, wherein the control panel transmits the measurements of the parameter to a server, wherein the server transmits the measurements of the parameter to the user device (para [0039], “Transceiver 320, which can be similar to transceiver 230 described with reference to FIG. 2, can be configured to receive information from sensory nodes and other decision nodes and to transmit evacuation routes to sensory nodes and/or other decision nodes.”. A second intermediate decision node is being interpreted as a server to relay detection data from a sensory node to a first intermediate decision node to the second intermediate decision node to the user device decision node).  

Regarding claim 4, Wedig teaches the system of claim 2, wherein the control panel transmits the measurements of the parameter to a server, wherein the server determines one or more safe evacuation paths from the plurality of evacuation paths based on the measurements (para [0039], “Transceiver 320, which can be similar to transceiver 230 described with reference to FIG. 2, can be configured to receive information from sensory nodes and other decision nodes and to transmit evacuation routes to sensory nodes and/or other decision nodes.”. A second intermediate decision node is being interpreted as a server to relay detection data from a sensory node to a first intermediate decision node to the second intermediate decision node to determine evacuation paths).  

Regarding claim 5, Wedig teaches the system of claim 4, wherein the server transmits an indication of each of the one or more safe evacuation paths to a user device to display the indication on the interface (para [0039], “Transceiver 320, which can be similar to transceiver 230 described with reference to FIG. 2, can be configured to receive information from sensory nodes and other decision nodes and to transmit evacuation routes to sensory nodes and/or other decision nodes.”. A second intermediate decision node transmits evacuation routes to the user device decision node).

Regarding claim 7, Wedig teaches the system of claim 1, wherein the one or more safe evacuation paths are determined if the measurements of the parameter are below a first pre-defined threshold (para [0015], “Based on the type of evacuation condition, the magnitude (or severity) of the evacuation condition, the location of the sensory node which detected the evacuation condition, the occupancy information, and/or other factors, the evacuation system can determine one or more evacuation routes such that individuals are able to safely evacuate the structure.”. Determine evacuation paths based on the severity of the condition. For example, if the sensor at stairwell A doesn’t detect fire, then stairwell A is one of the safe evacuation paths).  

Regarding claim 8, Wedig teaches the system of claim 1, wherein the one or more unsafe evacuation paths are determined if the measurements of the parameter are above a second pre-defined threshold (para [0015], “Based on the type of evacuation condition, the magnitude (or severity) of the evacuation condition, the location of the sensory node which detected the evacuation condition, the occupancy information, and/or other factors, the evacuation system can determine one or more evacuation routes such that individuals are able to safely evacuate the structure.”. Determine evacuation unsafe paths based on the severity of the condition. For example, if the sensor at stairwell C detects fire, then stairwell C is one of an unsafe .  

Regarding claim 9, Wedig teaches the system of claim 1, wherein the one or more safe evacuation paths are indicated with a first color on the interface of the user device (para [0036], “For example, the evacuation message may state "please exit to the left through stairwell A, or to the right through stairwell B." The display of warning unit 235 can be used to convey the evacuation message in textual form for deaf individuals or individuals with poor hearing.”. The color of the text).  

Regarding claim 11, Wedig teaches the system of claim 1, wherein the one or more detectors transmit the measurements of the parameter to the user device through a Wi-Fi communication or a cellular communication (para [0020], “Sensory nodes 105, 110, 115, and 120 can communicate with decision nodes 125 and 130 through a network 135.  Network 135 can include a short-range communication network such as a Bluetooth network, a Zigbee network, etc. Network 135 can also include a local area network (LAN), a wide area network (WAN), a telecommunications network, the Internet, a public switched telephone network (PSTN), and/or any other type of communication network known to those of skill in the art.”).  

Regarding claim 12, Wedig teaches the system of claim 1, wherein the user device receives an identifier associated with each of the one or more detectors and a location of each of the one or more detectors inside the premises (para [0043], “In an operation 410, location(s) of the evacuation condition are identified.  The location(s) can be identified based on the identity of the node(s) which detected the evacuation condition.  For example, the evacuation condition may be detected by node A. Node A can transmit an indication of the evacuation condition to a decision node B along with information identifying the transmitter as node A. Decision node B can know the coordinates or position of node A and use this information in determining an appropriate evacuation route.  Alternatively, node A can transmit its location (i.e., coordinates or position) along with the indication of the evacuation condition.”).  

Regarding claim 13, Wedig teaches the system of claim 1, wherein the one or more detectors are fire detectors, heat detectors or smoke detectors, wherein the parameter is a fire parameter, a heat parameter, and/or a smoke parameter (para [0026], “Sensor(s) 205 can include a smoke detector, a heat sensor, a carbon monoxide sensor, a nitrogen dioxide sensor, and/or any other type of hazardous ”).

Regarding claim 14, recites a method performed by the system of claim 1. Therefore, it is rejected for the same reasons.

Regarding claim 16, recites a method performed by the system of claim 7. Therefore, it is rejected for the same reasons.

Regarding claim 19, recites a method performed by the system of claim 13. Therefore, it is rejected for the same reasons.

Regarding claim 20, recites a computer readable medium used by the system of claim 1. Therefore, it is rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wedig (Pub. No.: US 2014/0253317 A1) in view of Sharma (Pub. No.: US 2015/0348220 A1).

 Regarding claim 6, Wedig teaches the system of claim 1, but fails to teach wherein the determination unit is adapted to determine one or more unsafe evacuation paths from the plurality of evacuation paths inside the premises and the interface is adapted to display an indication of each of the one or more unsafe evacuation paths based on the determination. 
However, in the same field of evacuation system, Sharma teaches the Preferably, the individualized evacuation paths are displayed in a user interface, which includes icons to indicate unsafe or blocked evacuation paths that must be avoided during the evacuation.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wedig’s decision node to display safe and unsafe evacuation paths to increase the chance of successful evacuation. 

Regarding claim 15, recites a method performed by the system of claim 6. Therefore, it is rejected for the same reasons.

Regarding claim 17, recites a method performed by the system of claim 8. Therefore, it is rejected for the same reasons.

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wedig (Pub. No.: US 2014/0253317 A1) in view of Sharma (Pub. No.: US 2015/0348220 A1) as applied to claim 6 and 15, and further in view of Bligh (Pat. No.: US 6,646,545 B2).

Regarding claim 10, the combination teaches the system of claim 6, but  wherein the one or more unsafe evacuation paths are indicated with a second color on the interface of the user device.  
However, in the same field of evacuation system, Bligh teaches a color-coded evacuation signal system to indicate unsafe or safe paths. See claim 8, “automatically activated by input data received from a structure's emergency alarm system, for the purpose of illuminating and adapting the color-coded evacuation signalling system's LED display units to indicate routes and designated exits deemed dangerous or safe for use by evacuees during an emergency.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wedig’s decision node to display color-coded evacuation paths to visual identify safe and unsafe paths.

Regarding claim 18, recites a method performed by the system of claim 10. Therefore, it is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711.  The examiner can normally be reached on Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 

/ZHEN Y WU/Primary Examiner, Art Unit 2685